

116 HR 5072 IH: A Just Society: A Place to Prosper Act of 2019
U.S. House of Representatives
2019-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5072IN THE HOUSE OF REPRESENTATIVESNovember 13, 2019Ms. Ocasio-Cortez (for herself, Ms. Meng, Ms. Tlaib, Mr. García of Illinois, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on the Judiciary, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo create an equitable and stable rental housing market, and for other purposes.
	
 1.Short titleThis Act may be cited as the A Just Society: A Place to Prosper Act of 2019. 2.Obligations of landlords (a)ObligationsA covered landlord—
 (1)may not, when a residential lease expires, increase monthly rent by an amount greater than the percentage increase, if any, over the preceding 12 months in the Consumer Price Index for All Urban Consumers or 3 percent of the average monthly amount paid for the same unit for each month that the unit was occupied during the previous 12-month period, whichever is greater;
 (2)may not initiate eviction proceedings or threaten a tenant with eviction, except in the case that— (A)the tenant has failed to pay rent for 2 or more consecutive months, caused substantial destruction to the rental property, or violated an explicit lease term; or
 (B)the landlord seeks to occupy the unit, or seeks the availability of the unit for occupancy by an immediate relative; and
 (3)shall maintain each rental unit in good repair (as defined under applicable State and local codes). (b)Enforcement (1)Civil action authorizedA tenant may file a civil action in the appropriate district court of the United States against a covered landlord who violates subsection (a).
 (2)Lease provision voidAny lease provision that waives the right of a tenant to file a civil action under this subsection is void.
 (3)Enforcement by State Attorney GeneralThe attorney general of the State may file a civil action in the appropriate district court of the United States on behalf of a resident of the State whose covered landlord violated subsection (a) to—
 (A)enjoin further violations; (B)obtain damages on behalf of such resident in an amount that does not exceed ten times the sum of the monthly rent amounts specified on the most recent lease agreement for each such resident; and
 (C)in the case of a covered landlord against whom a court has ruled in 2 or more civil actions under this subsection, obtain additional punitive damages in an amount not to exceed three times the amount of actual damages suffered by resident.
 (4)Good faith efforts consideredIn any civil action under this subsection, the court shall consider, for purposes of awarding damages, a covered landlord’s good faith effort or attempt to comply with the subsection (a).
 (c)Rule of constructionNothing in this section shall prevent a State or local government from imposing lower limits on rent increases or additional obligations on landlords.
 (d)DefinitionsIn this section: (1)The term covered landlord means entity that owns or holds a controlling interest in more than 5 residential properties or more than 2 manufactured housing parks.
 (2)The term rent includes any payment made by a tenant to a landlord, with respect to which the failure to pay may authorize the landlord to initiate eviction proceedings, except that such term does not include any utility which is paid by the landlord on behalf of the tenant.
				3.Funding for access to counsel
 (a)Grant programThe Secretary of Housing and Urban Development is authorized to make grants to State and local governments to establish a right to counsel for tenants in eviction proceedings.
 (b)ApplicationThe chief executive officer of a State or unit of local government seeking a grant under this section shall submit an application to the Secretary of Housing and Urban Development at such time, in such manner, and containing such information as the Secretary may reasonably require, including an assurance that the funds will be used in accordance with subsection (c).
 (c)Uses of fundsA State or unit of local government receiving a grant under this section shall use not less than 85 percent of such funds to provide counsel for tenants in eviction proceedings.
 (d)Authorization of appropriationsThere is authorized to be appropriated $6,500,000,000 for each of fiscal years 2021 through 2030 to carry out this section.
			4.Prohibiting discrimination on the basis of source of income
 (a)Fair Housing ActThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended— (1)in section 802 (42 U.S.C. 3602), by adding at the end the following:
					
 (p)‘Source of income’ includes— (1)a housing voucher under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any form of Federal, State, or local housing assistance provided to a family or provided to a housing owner on behalf of a family, including rental vouchers, rental assistance, and rental subsidies from nongovernmental organizations;
 (2)income received during a taxable year as Social Security benefits, as defined in section 86(d) of the Internal Revenue Code of 1986, or as supplemental security income benefits under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (3)income received by court order, including spousal support and child support; (4)any payment from a trust, guardian, or conservator; and
 (5)any other lawful source of income.; (2)in section 804 (42 U.S.C. 3604), by inserting source of income, after familial status, each place that term appears;
 (3)in section 805 (42 U.S.C. 3605)— (A)in subsection (a), by inserting source of income, after familial status,; and
 (B)in subsection (c), by inserting source of income, after handicap,; (4)in section 806 (42 U.S.C. 3606), by inserting source of income, after familial status,; and
 (5)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting source of income, after handicap,. (b)Civil Rights Act of 1968Section 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting source of income (as defined in section 802), before or national origin each place that term appears.
 5.Removing toxins from homesThere is authorized to be appropriated $10,000,000,000 for each of fiscal years 2020 through 2029 for activities of the Office of Lead Hazard Control and Healthy Homes of the Department of Housing and Urban Development. Of any amounts appropriated in each such fiscal year pursuant to this section—
 (1)75 percent shall be available only for carrying out the Lead Hazard Reduction Program authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852); and
 (2)25 percent shall be available only for carrying out the Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and Urban Development Act of 1970 (42 U.S.C. 1701z–1, 1701z–2), which shall include research, studies, testing, and demonstration efforts, including education and outreach concerning lead-based paint poisoning and other housing-related diseases and hazards.
			6.Regulation of market-dominant landlords
 (a)DisclosureThe Secretary of Housing and Urban Development shall require each covered owner (as such term is defined in subsection (c)) to disclose to the Secretary, on a calendar quarterly basis, the following information for the preceding calendar quarter regarding rental dwelling units owned by the covered entity:
 (1)The number and percentage of tenants that have been forced to vacate its units by court order or a threat that the entity would seek a court order.
 (2)The median rent for all units. (3)Any code violations and efforts to remedy such violations.
 (4)The median amount of fees and other monies paid by tenants to the covered owner other than monthly rent, actual utility charges and homeowners association fees, and security deposits.
 (5)The most recent standard lease agreement used by the covered owner. (6)The identity of the covered owner and its largest three shareholders, if the entity is owned by shareholders.
 (b)Public availabilityThe Secretary shall make the information submitted to the Secretary pursuant to subsection (a) publicly available online. The Secretary shall update such information on a calendar quarterly basis and shall disaggregate such information by the smallest geographic area possible.
 (c)Definition of covered ownerThe term covered owner means any person or entity that in aggregate owns or holds a controlling interest in any entity that, in aggregate, owns—
 (1)more than 100 rental units that are located within in a single Metropolitan Statistical Area; (2)more than 1,000 rental units nationwide; or
 (3)rental units in three or more States. 7.Conditions for the sale or guarantee of loans, real property, and related securities (a)Prohibitions (1)Federal mortgages, guarantees, and insuranceA covered rental housing owner may not—
 (A)purchase any mortgage, mortgage-backed security, or other loan that is made, sold, insured, guaranteed, or otherwise supported or assisted by any Federal agency or enterprise (which term for purposes of this section, shall have the meaning given such term in section 1303 of the Housing and Community Development Act of 1992 (12 U.S.C. 4502));
 (B)be provided any insurance or guarantee by any Federal agency or enterprise for any mortgage for which the covered rental housing owner, or any entity in which such owner holds a controlling interest, is the mortgagee;
 (C)be provided any insurance or guarantee by any Federal agency or enterprise for any loan for which the covered rental housing owner, or any entity in which such owner holds a controlling interest, is the lender; or
 (D)purchase any FHA asset (as such term is defined in section 204(m) of the National Housing Act, as added by subsection (d) of this section) from the Department of Housing and Urban Development or an enterprise that was acquired by such Department or enterprise pursuant to a foreclosure action on a mortgage insured under title II of the National Housing Act (12 U.S.C. 1707 et seq.).
 (2)Mortgage-backed securitiesNotwithstanding any other provision of law, no Federal agency or enterprise may purchase, or issue any security backed by, any mortgage for which the mortgagee is a covered rental housing owner.
 (b)Covered rental housing ownerFor purposes of this section, the term covered rental housing owner means— (1)any owner of rental housing who has been determined by the Secretary of Housing and Urban Development, on the record after an opportunity for an agency hearing, to—
 (A)have 3 or more documented or adjudicated instances of— (i)harassing tenants;
 (ii)violating any applicable codes regarding health and safety of rental dwellings; (iii)evicting tenants without sufficient cause; or
 (iv)offering at-risk mortgagees temporary interest-only modifications that do not support long-term affordability to borrowers; or
 (B)have foreclosed on more than 40 percent of occupied properties that are owned by the covered rental housing owner and subject to mortgages purchased from a government agency or enterprise; or
 (2)any entity that owns or holds a controlling interest in entities that, in aggregate, own— (A)more than 100 rental units that are located within in a single Metropolitan Statistical Area;
 (B)more than 1,000 rental units nationwide; or (C)rental units in three or more States.
 (c)Targeting disposition of FHA-Owned assetsSection 204 of the National Housing Act (12 U.S.C. 1710) is amended by adding at the end the following new subsection:
				
					(m)Disposition requirements for FHA single-Family assets
 (1)RequirementExcept to the extent necessary to comply with the capital ratio requirements of the Mutual Mortgage Insurance Fund under section 205(f) (12 U.S.C. 1711(f)), the Secretary shall ensure that not less than 75 percent of the number of FHA assets sold in each fiscal year shall be made only to purchasers—
 (A)who will occupy the property that is the asset or is subject to the mortgage that is the asset; (B)that is a nonprofit organization that has among its primary purposes significant activities related to the provision of decent housing that is affordable to low- and moderate-income families;
 (C)that is a community land trust or land bank that meets such requirements as the Secretary shall establish; or
 (D)is a community-controlled entity that meets such requirements as the Secretary shall establish. (2)FHA assetsFor purposes of this subsection the term FHA asset means—
 (A)a property that— (i)is designed as a dwelling for occupancy by 1 to 4 families;
 (ii)was previously subject to a mortgage insured under the provisions of this title; and (iii)is owned by the Secretary pursuant to the payment of insurance benefits under this title; or
 (B)a mortgage that— (i)is an interest in a property that meets the requirements of clause (i) of subparagraph (A);
 (ii)was previously insured under this title except for mortgages insured under or made pursuant to section 235, 237, or 255; and
 (iii)is held by the Secretary pursuant to the payment of insurance benefits under this title.. 8.Federal share payable for Federal-aid highway projectsSection 120 of title 23, United States Code, is amended by adding at the end the following:
			
				(l)Special rules regarding equitable growth areas
					(1)Increased Federal share for areas encouraging equitable growth
 (A)In generalThe Federal share payable on account of any project under this chapter carried out in an area governed by a jurisdiction encouraging equitable growth and not governed by any jurisdiction blocking equitable growth shall be increased, up to the total cost of the project, by the greater of—
 (i)10 percent; or (ii)the percentage calculated in subparagraph (B).
							(B)Calculation
 (i)In generalExcept as provided in clause (ii), the percentage in subparagraph (A)(ii) shall be the percentage of the project (calculated by square mileage) that is governed by a jurisdiction encouraging equitable growth.
 (ii)Multiple jurisdictionsFor any project carried out in an area governed by multiple jurisdictions encouraging equitable growth and not governed by any jurisdiction blocking equitable growth, the percentage in subparagraph (A)(ii) shall be calculated by—
 (I)determining the percentage under clause (i) for each such jurisdiction; and (II)averaging the percentages under subclause (I).
								(2)Decreased Federal share for areas blocking equitable growth
 (A)In generalThe Federal share payable on account of any project under this chapter carried out in an area governed by a jurisdiction blocking equitable growth and not governed by any jurisdiction encouraging equitable growth shall be decreased by the greater of—
 (i)10 percent; or (ii)the percentage calculated in subparagraph (B).
							(B)Calculation
 (i)In generalExcept as provided in clause (ii), the percentage in subparagraph (A)(ii) shall be the percentage of the project (calculated by square mileage) that is governed by a jurisdiction blocking equitable growth.
 (ii)Multiple jurisdictionsFor any project carried out in an area governed by multiple jurisdictions blocking equitable growth and not governed by any jurisdiction encouraging equitable growth, the percentage in subparagraph (A)(ii) shall be calculated by—
 (I)determining the percentage under clause (i) for each such jurisdiction; and (II)averaging the percentages under subclause (I).
								(3)Special rule for mixed coverage of jurisdictions encouraging and blocking equitable growth
 (A)In generalFor any project under this chapter carried out in an area any portion of which is governed by at least 1 jurisdiction encouraging equitable growth and at least 1 jurisdiction blocking equitable growth, the Federal share payable on account of such project shall be—
 (i)for any percentage under subparagraph (B)(ii)(I), increased, up to the total cost of the project, by the percentage under such subparagraph;
 (ii)for any percentage under subparagraph (B)(ii)(II), decreased by the percentage under such subparagraph; or
 (iii)for any percentage under subparagraph (B)(ii)(III), neither increased or decreased. (B)CalculationThe percentages in subparagraph (A) shall be calculated by—
 (i)determining the percentages under paragraphs (1)(B) and (2)(B); and (ii)in any case in which—
 (I)the percentage in paragraph (1)(B) is greater than the percentage in paragraph (2)(B), subtracting the percentage in paragraph (2)(B) from the percentage in paragraph (1)(B);
 (II)the percentage in paragraph (2)(B) is greater than the percentage in paragraph (1)(B), subtracting the percentage in paragraph (1)(B) from the percentage in paragraph (2)(B); or
 (III)the percentage in paragraph (1)(B) is the same as the percentage in paragraph (2)(B), subtracting the percentage in (1)(B) from the percentage in (2)(B).
 (4)DefinitionsFor purposes of this subsection: (A)Affordable developmentThe term affordable development means a housing development in which not less than 15 percent of the housing units of such development are affordable housing units.
 (B)Affordable housing unitThe term affordable housing unit means a housing unit for which the amount of rent does not exceed 9 percent of the median household income of the area in which the unit is located, as determined by the Secretary.
 (C)Jurisdiction encouraging equitable growthThe term jurisdiction encouraging equitable growth means any unit of State or local government that the Secretary determines has enacted and is enforcing any provision of law or regulation that—
 (i)allows an affordable development to contain a number of housing units greater than the number allowed by applicable laws or regulations for other housing developments;
 (ii)streamlines or shortens permitting processes and timelines for the construction of affordable developments;
 (iii)eliminates height restrictions for affordable developments; (iv)prohibits a landlord from rejecting a rental application on the basis of the source of income (as such term is described in section 802 of the Fair Housing Act (42 U.S.C. 3602)) of the applicant;
 (v)taxes vacant land; (vi)provides for the donation of vacant land to nonprofit developers for the purpose of developing affordable developments;
 (vii)allows a smaller, independent residential dwelling unit to be located on the same lot as a stand-alone or detached single-family dwelling unit; or
 (viii)prohibits landlords from asking prospective tenants for criminal history information. (D)Jurisdiction blocking equitable growthThe term jurisdiction blocking equitable growth means any unit of State or local government that the Secretary determines has enacted and is enforcing any provision of law or regulation that—
 (i)requires a housing developer to provide off-street parking at a housing development constructed by such developer;
 (ii)requires residential housing to sit on more than ½ of an acre of land; (iii)prohibits multiunit residential properties; or
 (iv)prohibits the development of manufactured housing parks. . 9.Increasing access to housing assistance for all (a)Inapplicability of Personal Responsibility and Work Opportunity Reconciliation Act of 1996The Personal Responsibility and Work Opportunity Reconciliation Act of 1996 is amended—
 (1)in section 401 (8 U.S.C. 1611)— (A)in subsection (b)(1), by striking subparagraph (E); and
 (B)in subsection (c)— (i)in paragraph (1)(B), by striking public or assisted housing,; and
 (ii)in paragraph (2)— (I)in subparagraph (B), by striking or at the end;
 (II)in subparagraph (C), by striking the period at the end and inserting ; or; and (III)by adding at the end the following new subparagraph:
								
 (D)to any benefit or assistance under any program for housing or community development assistance or financial assistance administered by the Secretary of Housing and Urban Development or under any program under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.).;
 (2)in section 411 (8 U.S.C. 1621)— (A)in subsection (c)(1)(B), by striking public or assisted housing,; and
 (B)in subtitle D (8 U.S.C. 1641 et seq.), by adding at the end the following new section:  437.Inapplicability to housing programsThis title may not be construed to affect the eligibility of any individual or family for any benefit or assistance under any program for housing or community development assistance or financial assistance administered by the Secretary of Housing and Urban Development or under any program under title V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.)..
 (b)Repeal of restrictions on use of assisted housing by certain aliensSection 214 of the Housing and Community Development Act of 1980 (42 U.S.C. 1436a) is hereby repealed.
			